DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021/March 4, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) filed on March 10, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 102(a1) as being anticipated by Glatzel (US 3,958,864).
	As to claim 18, Glatzel teaches an optical imaging system (Glatzel Fig. 15), comprising a first lens having a refractive power (Glatzel Fig. 15 - L1), a second lens having a refractive power and a refractive index of more than 1.6 (Glatzel Fig. 15 - L2; col. 39-col. 40 - Example 25; Table of indices: n2 = 1.688), a third lens having refractive power (Glatzel Fig. 15 - L3), a fourth lens having a positive refractive power and an object side surface that is convex in a paraxial region (Glatzel Fig. 15 - L4a, R4a), a fifth lens having a refractive power and an image side surface that is convex in a paraxial region thereof (Glatzel Fig. 15 - L4b, R’4b), a sixth lens having a refractive power, an image side that is convex in a paraxial region thereof, and a refractive index of 1.6 or more but less than the refractive index of the second lens (Glatzel Fig. 15 - L4c, R’4c; col. 39-col. 40 - Example 25; Table of indices: n6 = 1.640), a seventh lens having a refractive power and an object side surface that is convex in a paraxial region thereof (Glatzel Fig. 15 - L5, R5), wherein the first through the seventh lens are sequentially disposed in numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Glatzel Fig. 15).



Allowable Subject Matter
Claim 1-2, 4-7 and 9-17, 21-22 are allowed.
	The following is an Examiner’s statement of reasons for allowance: 
	As to claim 1, see Examiner reasons for allowance in the Office Action mailed November 12, 2020.
	As to claim 12, see Applicant’s remarks filed December 15, 2020.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 19, although the prior art teaches a 7-lens system as detailed above in claim 18, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claim 20, although the prior art teaches a 7-lens system as detailed above in claim 18, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 20, in such a manner that a rejection under 35 
	As to claim 23, although the prior art teaches a 7-lens system as detailed above in claim 18, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 23, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 12, 2021